Exhibit 99.2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) INTRODUCTION This discussion and analysis of financial position, results of operations and cash flows ("MD&A") of Entrée Gold Inc. (the "Company") should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2011 (the "Annual Financial Statements"). Additional information relating to the Company, including the Company’s Annual Information Form dated March 29, 2012 (the "AIF") is available on SEDAR at www.sedar.com. The effective date of this MD&A is November 14, 2012. The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America ("US GAAP"). In this MD&A, all dollar amounts are expressed in United States dollars, unless otherwise specified as "Cdn $" or "C$" for Canadian dollars or "A$" for Australian dollars. All references to "common shares" mean common shares in the capital stock of the Company. Due to rounding, some of the totals in the tables in this MD&A may not sum exactly. As used in this MD&A, the terms "we", "us", "our" and "Entrée" mean Entrée Gold Inc. and/or one or more of the Company’s wholly-owned subsidiaries. Robert Cann, P.Geo., Entrée’s Vice-President, Exploration and a Qualified Person as defined by National Instrument 43-101 – Standards of Disclosure for Mineral Projects ("NI 43-101"), has approved the technical disclosure in this MD&A. CORPORATE INFORMATION Our corporate headquarters are located in Vancouver, British Columbia, Canada. Field operations are conducted out of local offices in Mongolia and the United States. Entrée is primarily focused on exploring its principal properties in Nevada and Mongolia. LISTING OF COMMON STOCK ON OTHER STOCK EXCHANGES Trading of the Company’s common shares commenced on the NYSE MKT effective July 18, 2005, under the trading symbol "EGI". On April 24, 2006, the Company’s common shares began trading on the Toronto Stock Exchange and discontinued trading on the TSX Venture Exchange. The trading symbol remained "ETG". The Company is also traded on the Frankfurt Stock Exchange, under the trading symbols "EKA" and "WKN 121411". OVERVIEW We are an exploration stage resource company engaged in exploring mineral resource properties. We have interests in development and exploration properties in Mongolia, the United States, Australia and Peru. Our two principal assets are our interest in the Lookout Hill property in Mongolia and our Ann Mason copper-molybdenum project in Nevada. The Lookout Hill property includes the Hugo North Extension copper-gold and the Heruga copper-gold-molybdenum deposits, which host indicated (Hugo North Extension) and inferred mineral resources. The indicated resource at Hugo North Extension includes a probable reserve, which is included in the first lift (Lift 1) of the Oyu Tolgoi underground block cave mining operation. Lift 1 is expected to generate first development production as early as 2015. A second lift for the Oyu Tolgoi underground block cave operation, including additional resources from Hugo North Extension, has been proposed but has not yet been modeled within the existing mine plan. The Ann Mason Project includes the Ann Mason copper-molybdenum and the Blue Hill copper deposits, which host indicated (Ann Mason) and inferred mineral resources. The Company reported the results of the Ann Mason deposit Preliminary Economic Assessment ("PEA") on October 24, 2012. 1 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) The following is an overview of our two principal assets. MONGOLIA – LOOKOUT HILL The Lookout Hill property in the South Gobi region of Mongolia is comprised of two mining licences, Shivee Tolgoi and Javhlant, granted by the Mineral Resources Authority of Mongolia in October 2009. Shivee Tolgoi and Javhlant completely surround Oyu Tolgoi LLC’s ("OTLLC") Oyu Tolgoi mining licence and host the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit, respectively. These deposits are located within a land area that is subject to a joint venture between Entrée and OTLLC (the "Entrée-OTLLC Joint Venture"). OTLLC is owned 66% by Turquoise Hill Resources Ltd. (formerly Ivanhoe Mines Ltd.) (“Turquoise Hill”) and 34% by the Government of Mongolia (through Erdenes Oyu Tolgoi LLC). The Shivee Tolgoi and Javhlant mining licences are divided between Entrée and the Entrée-OTLLC Joint Venture as follows: · The Entrée-OTLLC Joint Venture covers 39,807 hectares consisting of the eastern portion of Shivee Tolgoi and all of the Javhlant mining licence (the "Joint Venture Property"). The Joint Venture Property is contiguous with, and on three sides (to the north, east and south) surrounds OTLLC’s Oyu Tolgoi mining licence. The Joint Venture Property hosts the Hugo North Extension deposit and the Heruga deposit. · The portion of the Shivee Tolgoi mining licence outside of the Joint Venture Property ("Shivee West") covers an area of 35,173 hectares. Shivee West is 100% owned by Entrée but is subject to a first right of refusal by OTLLC. 2 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) The illustration below depicts the different areas of Lookout Hill: Entrée-OTLLC Joint Venture In October 2004, the Company entered into an arm’s-length Equity Participation and Earn-In Agreement (the "Earn-In Agreement") with Turquoise Hill. Under the Earn-In Agreement, Turquoise Hill agreed to purchase equity securities of the Company, and was granted the right to earn an interest in the Joint Venture Property. Most of Turquoise Hill’s rights and obligations under the Earn-In Agreement, including its right of first refusal on Shivee West, were subsequently assigned by Turquoise Hill to what was then its wholly-owned subsidiary, OTLLC. The Government of Mongolia subsequently acquired from Turquoise Hill a 34% interest in OTLLC, which is also the title holder of the Oyu Tolgoi mining licence, illustrated in the map above. OTLLC undertook an exploration program which established the presence of two significant resources on the Joint Venture Property: the Hugo North Extension deposit immediately to the north of the Oyu Tolgoi mining licence and the Heruga deposit immediately to the south of the Oyu Tolgoi mining licence. On June 30, 2008, OTLLC gave notice that it had completed its earn-in obligations by expending a total of $35 million on exploration on the Joint Venture Property. OTLLC earned an 80% interest in all minerals extracted below asub-surface depth of 560 metres from the Joint Venture Property and a 70% interest in all minerals extracted from surface to a depth of 560 metres from the Joint Venture Property. The Earn-In Agreement provides that at such time as OTLLC completes its earn-in obligations, the parties will enter into a joint venture agreement in the form attached to the Earn-In Agreement.While the parties have not yet formally executed the joint venture agreement, the Entrée-OTLLC Joint Venture is operating under those terms. 3 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) Under the terms of the Entrée-OTLLC Joint Venture, Entrée may elect to have OTLLC debt finance Entrée’s share of costs with interest accruing at OTLLC’s actual cost of capital or prime plus 2%, whichever is less, at the date of the advance. Debt repayment may be made in whole or in part from (and only from) 90% of monthly available cash flow arising from sale of Entrée’s share of products. Available cash flow means all net proceeds of sale of Entrée’s share of products in a month less Entrée’s share of costs of operations for the month. Investment by Rio Tinto in Entrée and Turquoise Hill In June 2005, following the announcement in May 2005 of the discovery of high grade mineralization at Hugo North Extension, Rio Tinto Exploration Canada Inc. (formerly Kennecott Canada Exploration Inc.), a subsidiary of Rio Tinto plc (together with its subsidiaries, "Rio Tinto") took part in a private placement in the Company and became its largest shareholder. The terms of the equity participation agreement provide that in the event the Company undertakes an equity financing, Rio Tinto has a pre-emptive right to maintain its ownership percentage in the Company. On August 2, 2012, Rio Tinto Exploration Canada Inc. assigned its shares and its pre-emptive right to Rio Tinto International Holdings Limited. Following Rio Tinto’s investment in the Company in June 2005, Rio Tinto acquired through a series of transactions approximately 49% of Turquoise Hill’s issued and outstanding shares as at December 31, 2011. Rio Tinto’s ownership interest in Turquoise Hill was capped at 49% until January 18, 2012, pursuant to a Heads of Agreement dated December 8, 2010 (the "Heads of Agreement"). On January 24, 2012, Rio Tinto announced that it had purchased an additional 15.1 million shares of Turquoise Hill thereby increasing its ownership interest to 51%. At that time, Rio Tinto was deemed to have acquired indirect beneficial ownership over the common shares of the Company held by Turquoise Hill. At September 30, 2012, Turquoise Hill owned approximately 10.7% of the Company’s issued and outstanding shares, which it acquired pursuant to the Earn-In Agreement. When combined with the common shares of Entrée already beneficially owned by Rio Tinto, at September 30, 2012, Rio Tinto beneficially owns approximately 23.6% of the Company’s issued and outstanding shares. Heads of Agreement Among other things, the Heads of Agreement between Turquoise Hill and Rio Tinto provides for the management structure of OTLLC and the project management structure of the Oyu Tolgoi mining complex. Under the Heads of Agreement, Rio Tinto is entitled to appoint three of the nine directors of OTLLC (with Turquoise Hill appointing three and the Government of Mongolia appointing three) and Rio Tinto assumes management of the building and operation of the Oyu Tolgoi mining complex, which includes the Heruga and Hugo North Extension deposits on the Joint Venture Property. On April 18, 2012, Rio Tinto announced that it had signed a memorandum of agreement (the "MOA") with Turquoise Hill under which Rio Tinto agrees to support and provide certain elements of a comprehensive funding package that will underpin the development of the Oyu Tolgoi mining complex. The parties also agreed that a new thirteen-member board of directors of Turquoise Hill would be formed, comprised of eleven Rio Tinto-nominated directors (six of whom are independent) and two directors nominated by Robert Friedland (one of whom is independent). Certain senior executives of Turquoise Hill, including the Chief Executive Officer and Chief Financial Officer, also resigned and were subsequently replaced by Rio Tinto nominees. The MOA also provides that Rio Tinto will assume responsibility for all exploration operations on behalf of OTLLC, including exploration on the Joint Venture Property. Rio Tinto will prepare all programs and budgets for approval by the OTLLC board. On October 9, 2012, Turquoise Hill announced that overall construction of the first phase of the Oyu Tolgoi mining complex was essentially complete.On November 5, 2012, Turquoise Hill announced that OTLLC had signed a binding power purchase agreement with the Inner Mongolia Power Corporation to supply initial power to the mine.Finalization of the power purchase agreement will enable Oyu Tolgoi to complete commissioning of the ore-processing equipment.First concentrate production from the phase 1 Southern Oyu open pits is expected in early 2013, with commercial production expected in the first half of 2013. 4 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) Investment Agreement and Integrated Development Plan In October 2009, Turquoise Hill, OTLLC and Rio Tinto signed an Investment Agreement with the Mongolian Government. The Investment Agreement took legal effect on March 31, 2010, and specifies that the Government of Mongolia will own 34% of the shares of OTLLC (and by extension, 34% of OTLLC’s interest in the Joint Venture Property) through its subsidiary Erdenes Oyu Tolgoi LLC. The Investment Agreement regulates the relationship among these parties and stabilizes the long term tax, legal, fiscal, regulatory and operating environment to support the development of the Oyu Tolgoi mining complex, which includes the Joint Venture Property. Entrée is not a party to the Investment Agreement. Entrée does not have any direct rights or benefits under the Investment Agreement, and Entrée’s interest in the Joint Venture Property is not subject to the Investment Agreement. In October 2011, Turquoise Hill, Rio Tinto and the Government of Mongolia released a joint statement reaffirming their continued support for the Investment Agreement and its implementation. On October 15, 2012, Turquoise Hill announced that it, along with OTLLC and Rio Tinto, had rejected a request from the Mongolia Ministry of Mining to renegotiate the Investment Agreement. Mineral Resource and Reserve Estimates In March 2012, Turquoise Hill released a technical report ("Turquoise Hill TR12") that reports the results of OTLLC’s updated mine plan or Integrated Development and Operations Plan ("OTIDOP12"). Turquoise Hill TR12 updates the current path of development for the initial phases of the Oyu Tolgoi group of deposits (Southern Oyu Pits and Hugo North underground Lift 1, which includes a portion of the Hugo North Extension deposit). On March 30, 2012, the Company filed an updated technical report titled "Technical Report 2012 on the Lookout Hill Property" ("LHTR12"). LHTR12 is dated March 29, 2012 and was prepared under the management of AMC Consultants Pty Ltd ("AMC") in Adelaide, Australia. The following information is summarized, derived or extracted from LHTR12. For a complete description of the assumptions, qualifications and procedures associated with the information in LHTR12, reference should be made to the full text of LHTR12, which is available for reviewon SEDAR located at www.sedar.com or on www.entreegold.com. LHTR12 discusses the impact of the updated mine plan on the Joint Venture Property as well as future development options for the Entrée-OTLLC Joint Venture assets. LHTR12 analyses a reserve case only. The underground mineral reserves for Lift 1 of the Hugo North deposit, including Lift 1 of the Entrée-OTLLC Joint Venture’s Hugo North Extension deposit, were updated in LHTR12. The probable reserve for Hugo North Extension – Lift 1 effective as of March 29, 2012 totals 27 million tonnes ("Mt") grading 1.91% copper and 0.74 grams per tonne ("g/t") gold. Table1.Entrée-OTLLC Joint Venture Mineral Reserve, 29 March 2012 Classification Ore (Mt) NSR ($/t) Cu (%) Au (g/t) Copper (Billion lb) Gold (Moz) Proven - Probable 27 Total Entrée-OTLLC Joint Venture 27 5 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) Notes: · Table shows only the part of the mineral reserve on the Entrée-OTLLC Joint Venture portion of the Shivee Tolgoi licence. · Metal prices used for calculating the Hugo North underground net smelter returns ("NSR") are copper $1.80/lb, gold $750/oz, and silver $12.00/oz based on long term metal price forecasts at the beginning of the mineral reserve work. The analysis indicates that the mineral reserve is still valid at these metal prices. · The NSR has been calculated with assumptions for smelter refining and treatment charges, deductions and payment terms, concentrate transport, metallurgical recoveries and royalties. · For the underground block cave all material within the shell has been converted to mineral reserve; this includes low grade indicated material and inferred material assigned zero grade treated as dilution. · Only measured resources were used to report proven reserves and only indicated resources were used to report probable reserves. · The Entrée-OTLLC Joint Venture Property comprises the eastern portion of the Shivee Tolgoi licence and all of the Javhlant licence. Title to both licences is held by Entrée. The Joint Venture Property is managed by OTLLC. Entrée will receive 20% of cash flows after capital and operating costs for material originating below 560 metres, and 30% above this depth. · The base case financial analysis has been prepared using current long term metal price estimates of copper $2.85/lb, gold $1200/oz, and silver $16.60/oz. Metal prices are assumed to fall from current prices to the long term average over five years. · The mineral reserves are not additive to the mineral resources. Of significance to Entrée: · While the mineral reserve tonnage on the Joint Venture Property remained the same as previously reported by the Company in June 2010, the copper grade increased from 1.85% to 1.91% and the gold grade increased from 0.72 g/t to 0.74 g/t. · After factoring in projected increases to capital expenditures and operating costs, the net present value (at an 8% discount rate) of Entrée’s 20% interest in the Hugo North Extension – Lift 1 increased to $129 million from the $79 million reported by the Company in June 2010. · While projected capital expenditures for phase 1 of the Oyu Tolgoi mining complex increased significantly from those reported by Turquoise Hill in 2010, Entrée’s portion has only increased by approximately $2 million. This amount can be loaned to Entrée by OTLLC, at Entrée’s election. · NSR value of the Hugo North Extension – Lift 1 reserve increased to $79.40/tonne from the $55.57/tonne reported by the Company in June 2010. The NSR calculation reflects the net value per tonne received for the ore by the mine (after all treatment and transport costs and charges). · A significant portion of the mineralization on the Entrée-OTLLC joint venture property has not been included in the updated mining plan and remains in the mineral resource category, including Hugo North Extension – Lift 2 and the Heruga deposit. OTIDOP12 uses the same mineral resource estimates previously reported in the Company’s June 2010 technical report. The following table summarizes the mineral resources for the Hugo North Extension deposit and the Heruga deposit as reproduced in LHTR12. The resource estimate for the Hugo North Extension deposit is effective as of February 20, 2007 and is based on drilling completed to November 1, 2006. The Heruga mineral resource estimate is effective as of March 30, 2010. 6 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) Table 2.Entrée-OTLLC Joint Venture Mineral Resources (0.6% CuEq cut-off) Deposit Tonnage (Mt) Copper (%) Gold (g/t) CuEq (%) Contained Metal Copper (000 lb) Gold (oz) CuEq (000 lb) Hugo North Extension Deposit, 20 February 2007 Indicated Shivee Tolgoi (Hugo North Extension) 1.80 0.61 2.19 4 640 000 2 290 000 5 650 000 Inferred Shivee Tolgoi (Hugo North Extension) 1.15 0.31 1.35 2 420 000 950 000 2 840 000 Heruga Deposit, 30 March 2010 Inferred Javhlant (Heruga) 0.48 0.49 0.87 9 570 000 14 300 000 17 390 000 Notes: · Copper Equivalent ("CuEq") has been calculated using assumed metal prices of $1.35/lb for copper, $650/oz for gold, and $10.50 for molybdenum. The equivalence formula was calculated assuming that gold and molybdenum recovery was 91% and 72% of copper recovery respectively. CuEq was calculated using the formula: CuEq% Cu% + ((Au g/t*18.98)+(Mo g/t*.01586))/29.76. · Molybdenum content in Heruga deposit is 141 parts per million ("ppm") and is included in calculation of CuEq. · The contained copper, gold and molybdenum in the tables have not been adjusted for metallurgical recovery. · The 0.6% CuEq cut-off is highlighted as the base case resource for underground bulk mining. · Mineral resources that are not mineral reserves do not have demonstrated economic viability. · The Entrée-OTLLC Joint Venture Property comprises the eastern portion of the Shivee Tolgoi licence and all of the Javhlant licence. Title to both licences is held by Entrée. The Joint Venture Property is managed by OTLLC. Entrée will receive 20% of cash flows after capital and operating costs for material originating below 560 metres, and 30% above this depth. UNITED STATES – ANN MASON Entrée’s other principal asset is the Ann Mason Project in the Yerington District of Nevada. The Ann Mason Project is currently defined by the mineral rights to 1053 unpatented lode claims on public land administered by the Bureau of Land Management ("BLM"), and title to 20 patented lode claims. Entrée assembled this package of claims through a combination of staking and a series of transactions undertaken since August 2009, including the acquisition of PacMag Metals Limited ("PacMag"). The Roulette and Blackjack properties have been folded into the Ann Mason Project, which now includes the Ann Mason copper-molybdenum porphyry deposit, the Blue Hill copper deposit, and the Blackjack, Roulette and Minnesota targets. Unless otherwise described below, Entrée has a 100% interest in the claims comprising the Ann Mason Project. 226 of the unpatented lode claims (formerly part of the Blackjack property) are subject to a mining lease and option to purchase agreement (the "MLOPA") with two individuals. The MLOPA provides for an option to purchase the claims for $500,000, a 3% NSR royalty (which may be bought down to a 1% NSR royalty for $2 million) and annual advance minimum royalty payments of $27,500 which commenced in June 2011 and will continue until the commencement of sustained commercial production. The advance payments will be credited against future net smelter returns royalty paymentsor the buy down of the royalty. 7 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) In September 2009, Entrée entered into an agreement with Bronco Creek Exploration Inc., a wholly-owned subsidiary of Eurasian Minerals Inc. (together, "Eurasian"), whereby Entrée may acquire an 80% interest in 216 unpatented lode claims formerly known as the Roulette property. In order to acquire its interest, Entrée must: (a) incur expenditures of $1,000,000, make cash payments of $140,000 and issue 85,000 common shares of the Company within three years (completed); (b) make aggregate advance royalty payments totaling $375,000 between the fifth and tenth anniversaries of the agreement; and (c) deliver a bankable feasibility study before the tenth anniversary of the agreement. 17 of the patented claims are subject to a 2% NSR royalty granted to AngloGold Ashanti (Nevada) Corp. During the nine months ended September 30, 2012, Entrée, through a combination of staking and purchase agreements, acquired unpatented and patented lode claims within or contiguous to the boundaries of its Ann Mason Project pursuant to which Entrée paid $3,721,170 and issued 40,000 common shares valued at $52,293. The illustration below depicts the target locations and land status of the Ann Mason Project. Preliminary Economic Assessment The following information was taken from the October 24, 2012 News Release announcing the results of the PEA on the Ann Mason deposit.For more information regarding the assumptions, qualifications and procedures associated with the information, reference should be made to the full text of the News Release and the Company’s Material Change Report dated November 2, 2012, which is available for review on SEDAR located at www.sedar.com.The PEA was completed by AGP Mining Consultants Inc. ("AGP"), Toronto and Quantitative Group Pty Ltd ("QG"), Perth, Australia.An independent technical report prepared in compliance with NI 43- 101will be filed within 45 days of the News Release. 8 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) Key results from the PEA can be summarized as follows: · Base case, pre-tax net present value (using a 7.5% discount rate) ("NPV7.5") of $1.11 billion, internal rate of return ("IRR") of 14.8%, and payback of 5.6 years, based on long term metal prices of $3.00/lb copper, $13.50/lb molybdenum, $1,200/oz gold and $22/oz silver (the "Base Case"). · Spot case, pre-tax NPV7.5 increases to $2.54 billion, with an IRR of 22.9%, and payback of 3.8 years, based on October 15, 2012 spot metal prices of $3.71/lb copper, $10.43/lb molybdenum, $1,736/oz gold and $33.22/oz silver. · Development capital costs of approximately $1.28 billion, including contingency. · Average cash costs (net of by-product sales) of $1.46/lb copper (see "Non-U.S. GAAP Performance Measurement" below). · Net annual undiscounted cash flow over the life of mine ("LOM") is approximately $227 million per year. · 100,000 tonnes per day ("tpd") conventional open pit mine utilizing a conventional sulphide flotation mill with a 24 year mine life. · LOM production of 5.14 billion pounds of copper and 36.4 million pounds of molybdenum. · LOM strip ratio of 2.16:1 waste to mineralized material. · LOM average copper recovery of 93.5%. · Copper concentrate grading 30%. The following table summarizes the main economic outputs of the discounted cash flow. Table 3.Summary of Ann Mason PEA key financial outputs. Low Case Base Case High Case Spot Case (Oct 15/2012) Copper $/lb Molybdenum $/lb Silver $/oz Gold $/oz NPV (5%) $ Million NPV (7.5%) $ Million NPV (10%) $ Million IRR 11.6% 14.8% 17.8% 22.9% Payback Period Years Metal Revenue (after smelting, refining, roasting, payable) $ Million The PEA is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves, and there is no certainty that the PEA will be realized.Mineral resources that are not mineral reserves do not have demonstrated economic viability. 9 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) Mineral Resource Estimate Entrée contracted QG to prepare an updated mineral resource estimate for Ann Mason.The current resource estimate is contained within a constraining Lerchs-Grossmann ("LG") pit shell, generated by AGP, and is based on approximately 33,000 metres of recent drilling in 30 holes and approximately 49,000 metres of historic drilling in 116 holes.The resource database also includes re-assaying of 6,333 samples from 44 historical Anaconda core holes, to allow molybdenum, gold and silver values to be estimated.At a base case lower cut-off of 0.20% copper, the deposit is estimated to contain an indicated mineral resource of 1.14 billion tonnes ("Bt") at 0.33% copper and 0.006% molybdenum and an inferred mineral resource of 0.873 Bt at 0.29% copper and 0.004% molybdenum.By-product levels of gold and silver were also estimated, and are shown in Table 4.The mineral resource estimate is CIM 2010 compliant and prepared in accordance with NI 43-101. The following table summarizes the mineral resource for the Ann Mason deposit: Table 4.Ann Mason Pit-Constrained Mineral Resource (Effective August 14, 2012) Cut-off (% Cu) Indicated Tonnes (million) Cu (%) Mo (%) Au (g/t) Ag (g/t) lb Cu (billion) lb Mo (billion) Cut-off (% Cu) Inferred Tonnes (million) Cu (%) Mo (%) Au (g/t) Ag (g/t) lb Cu (billion) lb Mo (billion) Mineral resources that are not mineral reserves do not have demonstrated economic viability. Although the mineral resources previously reported in March 2012 are not significantly different than the total mineralized inventory, which forms the basis of the current estimate, approximately 14% of the previously reported mineralization at the 0.20% copper cut-off now occurs outside of the resource constraining pit shell and therefore is not included in the current estimate.Further exploration may bring a portion of this additional mineralization into a resource category. AGP has also prepared an initial resource estimate for the Blue Hill copper deposit, which is not included in the PEA.Blue Hill is located 1.5 kilometres northwest of the Ann Mason copper-molybdenum porphyry deposit. The resource estimate was prepared as a first step in determining if Blue Hill could serve to generate early cash flow for Ann Mason, should the Ann Mason deposit advance to production. 10 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) The resource is reported within a LG pit shell, generated by AGP, and is based on Entrée’s recent drilling of 30 reverse circulation ("RC") and core holes totaling approximately 6,822 metres.In addition, the estimate incorporates approximately 2,381 metres of RC drilling (7 holes) and 1,057 metres of core drilling (2 holes) completed by PacMag, and 10 historic Anaconda RC and core holes totaling approximately 2,927 metres.The mineral resource estimate is CIM 2010 compliant and prepared in accordance with NI 43-101. The following table summarizes the pit-constrained mineral resource for the Blue Hill deposit (reported separately for oxide, mixed and sulphide copper mineralization): Table 5.Summary of Blue Hill Pit-Constrained Inferred Mineral Resource (Effective July 31, 2012) Zone Base Case Cut-off (Cu %) Tonnes (Million) Cu (%) Cu (Million lb) Mo (%) Au (g/t) Ag (g/t) Oxide Mixed Oxide/Mixed Sub-total Sulphide Notes: · Molybdenum, gold and silver were estimated for the sulphide only. · Contained metal values are in-situ and not in consideration of metallurgical recoveries. · See the News Release dated October 29, 2012 for additional information The Blue Hill deposit underlies a 900 metre by 450 metre area.Combined oxide and mixed zones range up to 185 metres in thickness (thinning to the northwest) with the sulphide zone appearing at an average depth of 160 metres below surface.Mineralization remains open in several directions. Preliminary metallurgy suggests the oxide and mixed copper mineralization is amenable to low-cost, heap leach and solvent extraction/electrowinning ("SX/EW") processing. Average copper recovery in the oxide mineralization in column leach testing is 86%, while the mixed material returned 83% recovery.The underlying sulphide-copper mineralization has only been tested with ten widely spaced holes and remains open in most directions. 11 ENTRÉE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2012 (In United States dollars unless stated otherwise) SELECTED QUARTERLY FINANCIAL INFORMATION Three Months Ended September 30, Three Months Ended June 30, Three Months Ended March 31, Three Months Ended December 31, Total Revenues $
